Citation Nr: 9912560	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date for a 70 percent 
schedular rating for service-connected anxiety reaction with 
depression prior to August 24, 1995.  

2.  Entitlement to an effective date for a total rating based 
on individual unemployability due to service-connected 
disabilities prior to August 24, 1995.  


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from May 1962 to April 1966 
and from May 1967 to July 1974.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACTS

1.  VA Form 21-8940, as a claim for an increased rating for 
service-connected psychiatric disability and a claim for a 
total rating, was received on August 24, 1995 and thereafter 
VA examination in May 1996 and a VA Field evaluation in 
September 1996 determined that there was an ascertainable 
increase in the service-connected psychiatric disorder 
warranting an increase from a 30 percent schedular rating to 
70 percent.  

2.  Prior to August 24, 1995, the veteran's service-connected 
psychiatric disability was rated 30 percent disabling and his 
only other service-connected disability of gouty arthritis 
was rated 20 percent disabling, for a combined rating of 40 
percent.  

3.  Within one year prior to August 24, 1995, there was 
neither an ascertainable increase in the severity of the 
veteran's service-connected psychiatric disability nor 
receipt of a formal or informal claim for increase 
compensation.  

CONCLUSION OF LAW

An effective date earlier than August 24, 1995, for the award 
of a 70 percent schedular rating for service-connected 
anxiety reaction with depression and for a total rating based 
on individual unemployability is not warranted.  38 U.S.C.A. 
§§ 5110(a), 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) 
and (2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Historically, a July 1974 rating action granted service 
connection and a 10 percent rating for gouty arthritis 
effective July 2, 1974, the day after discharge from the 
veteran's second period of active military service.  

A November 1975 rating action granted service connection and 
a 30 percent rating for anxiety reaction with depression from 
July 2, 1974.  

Following a March 1976 claim, the veteran was notified in 
September 1976 of a rating action that same month denying 
increased ratings for his two service-connected disorders.  A 
notice of disagreement (NOD) initiating an appeal was 
received in December 1976 and a statement of the case (SOC) 
was issued in March 1977 but the appeal was never perfected 
by the filing of a substantive appeal.  

The veteran was notified in January 1978 and again in 
February 1979 of denials of increased ratings for his 
service-connected disorders but no appeal was taken.  He was 
notified in June 1980 of a denial of service connection for 
diabetes and no appeal was taken.  He was notified in 
February 1981 of a denial of an increased rating for his 
service-connected psychiatric disorder and of an increase 
from 10 percent to 20 percent for his service-connected gouty 
arthritis but no appeal was taken.  

VA outpatient treatment (VAOPT) records of 1994 to 1995 are 
on file.  On August 19, 1994 the veteran reported having 
sleeping difficulty and recently having combat nightmares.  
Psychotropic medication was prescribed, as it was when seen 
again in November 1994 at which time he reported that he was 
doing better.  He related having insomnia in February 1995 
and was prescribed psychotropic medication at that time as he 
was when seen again in June 1995.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, received on August 24, 1995 it was 
reported that the veteran had last worked on a full time 
basis in December 1990 and had become too disabled to work in 
December 1991.  He had work experience as a taxpayer 
representative and as a courtesy clerk.  He expected to 
receive disability retirement benefits and had left his last 
job because of disability.  He had not tried to obtain 
employment since he had become too disabled to work.  He had 
three years of college education.  He reported having severe 
swelling in his left foot, ankle, and knees.  Also, as a 
result of a recurrence of Bell's palsy, he had been unable to 
close his left eyelid and had had to wear an eye patch and he 
had been unable to swallow food or liquids because his facial 
muscles had also been effected.  He had also had a recurrence 
of nightmares about the Vietnam War.  

In February 1996 the RO requested records from the Social 
Security Administration.  

In March 1996, in response to a request, the RO forwarded a 
copy of the veteran's claim file and Vocational 
Rehabilitation folder to the veteran's attorney.  

In a letter in April 1996 the RO informed the veteran that VA 
outpatient treatment records had been received but he was 
asked to provide any additional information pertaining to 
treatment.  He was also asked to provide a better address for 
his last employer, since VA mail had been returned as 
undeliverable.  

An attempt was made to conduct a VA Field examination or 
Social and Industrial Survey in May 1996 but the examiner was 
unable to contact the veteran.  

VA joint examination in May 1996 noted that the veteran 
related having gout in his knees and feet, for which he took 
medication.  On examination his lower extremities were 
unremarkable but he had some Dupuytren contractures of the 
hands, without outward joint abnormality.  He had normal 
range of motion of the knees, ankles, and feet.  He walked 
normally.  The impression was a history of recurrent gouty 
arthritis.  X-rays of his knees revealed minimal degenerative 
spurring, bilaterally, and vascular calcifications.  X-rays 
of his feet disclosed degenerative spurring and soft tissue 
swelling at each first metatarsophangleal joint.  

On VA psychiatric examination in May 1996 it was noted that 
he had once been an air traffic controller.  About five years 
ago had been employed as an electronics designer and 
manufacturer, a position he had held for approximately 4 
years, i.e., until September 1995 but had quit because of too 
much stress.  He reported having recently been awarded Social 
Security disability benefits.  He had recently applied for a 
job which involved maintenance and painting of buildings and 
rooms on a military base.  On examination he was oriented as 
to time, place, and person.  There was no evidence of 
delusions, hallucinations or a thought disorder.  He appeared 
chronically depressed but exhibited no abnormal mannerisms or 
behavior.  His memory for recent and remote events was 
intact.  His intellect was considered to be above average as 
was his fund of general information.  The diagnoses were 
anxiety disorder, not otherwise specified; a history of 
diabetes, non-insulin dependent; gout; and hypertension.  His 
Global Assessment of Functioning was 55.  He had not been 
hospitalized for psychiatric treatment since about 1981 and 
his outpatient psychiatric medications had not significantly 
changed over the past several years.  It appeared that he had 
become more withdrawn socially and found routine work more 
difficult.  It seemed that the increase in his psychiatric 
symptoms was slight to moderate, although it was difficult to 
quantify the change.  

The RO send a second request for records from the Social 
Security Administration in July 1996.  

A VA Field examination or Social and Industrial Survey was 
conducted in September 1996.  The veteran reported that he 
was unemployed and was receiving Social Security disability 
benefits.  He reported that he had two years of college 
education.  Since his last period of military service his 
employment had been sporadic, with extended periods of 
unemployment.  He had worked in various government jobs from 
1974 to 1980 but was unable to be specific about his 
employment.  His employment with Lockheed form 1980 to 1983 
ended as a result of a dispute with his supervisor.  He had 
not been employed from 1983 to 1985.  His next employment was 
as an aircraft dispatcher had ended within one year and from 
1987 to 1989 he had worked only part-time in aircraft related 
jobs.  He had not been unemployed in 1990.  His next 
employment had lasted for only three months and thereafter he 
had lived in the "wilderness" for awhile and had not been 
employed since 1993.  He attributed his unemployment to his 
bad temper and inability to get along with others.  He 
exhibited a very negative and hostile attitude toward 
authority and supervision.  He was taking oral medication for 
diabetes and reported having a bad case of gout which at 
times hinder him in standing.  He also reported having been 
recently diagnosed as having peripheral neuropathy.  He 
related having problems sleeping.  Information obtained from 
others verified the veteran's difficulty in dealing with 
others.  

Records from the Social Security Administration were 
received, apparently in November 1996, and reflect that the 
veteran had a mental problem, degenerative disease of the 
shoulder, and hypertension.  He reported having being unable 
to work in December 1992 due to shortness of breath; post-
traumatic stress disorder; Agent Orange exposure; pain in his 
back, shoulder, hip, and arm; high blood pressure; left hand 
numbness; depression; and anxiety.  It had been determined 
that he was not too disabled for receipt of benefits prior to 
September 1992.  

A November 1996 rating action denied a rating in excess of 20 
percent for gouty arthritis but granted an increased rating, 
from 30 percent to 70 percent, for service-connected anxiety 
reaction with depression and a total rating based on 
individual unemployability, as well as basic eligibility 
under 38 U.S.C. Chapter 35, all effective from date of 
receipt of VA Form 21-8940 on August 24, 1995.  



Legal Analysis

There is no allegation or contention that any prior rating 
action was not final under 38 C.F.R. § 3.104(a) (1998) or 
that any such final rating action contained clear and 
unmistakable error within the meaning of 38 C.F.R. § 3.105(a) 
(1998).  

It is contended that there was error in the rating action 
appealed of November 1996 in that when it was determined that 
the veteran was unemployable the RO should have referred the 
case to a VA psychiatrist to determine, as best as possible, 
how long the veteran had been unemployable.  Also, it is 
contended that the proper effective date for the 70 percent 
schedular rating for the veteran's service-connected 
psychiatric disorder and for a total rating is in August 
1994, or one year prior to the receipt of VA Form 21-9840.  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
provided otherwise, the effective date of a claim for an 
increased rating shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  Under 38 C.F.R. § 3.400(o)(1), the 
enabling regulation, except as provided in 38 C.F.R. 
§ 3.400(o)(2), the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later.  Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  

38 U.S.C.A. § 5110(b)(2) (West 1991) provides otherwise by 
stating that the effective date of an increased rating shall 
be the earliest date as of which it is ascertainable that in 
increase in disability had occurred, if application is 
received within one year from such date.  The enabling 
regulation, 38 C.F.R. § 3.400(o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  Harper v. Brown, 10 
Vet. App. 125, 126 (1997). 

Thus, to be entitled to an effective date for the period of 
one year prior to the August 24, 1995 receipt of VA Form 21-
8940 there would have to be evidence demonstrating 
'entitlement' or 'ascertainable' increase in the service-
connected psychiatric disorder.  

Here, it was not until after the VA examinations in May 1996 
and the September 1996 field evaluation that it could be 
determined that there was an ascertainable increase in the 
service-connected psychiatric disability of such extent as to 
warrant an increase to 70 percent.  The evidence within one 
year prior to the August 1995 claim consisted of records of 
only a few VA OPT visits and were not sufficient to 
demonstrate an ascertainable increase in psychiatric 
disability.  

In this regard, the rating action which awarded the 70 
percent rating was promulgated on November 18, 1996.  
However, the criteria for rating service-connected 
psychiatric disabilities were changed effective November 7, 
1996.  When the governing law or regulations change during 
the course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  However, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase [] shall not be earlier than the effective date of 
the Act or administrative issue."  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (Haywood v. West, No. 97-25).  See 38 
U.S.C.A. § 5110(g) (West 1991).  This precludes the 
application of a later liberalizing law prior to the 
effective date thereof.  

There is no indication in the record that the change in the 
rating criteria had any impact upon whether a 70 percent 
schedular rating was warranted.  

Consequently, an ascertainable increase or date of 
entitlement within one year prior to the receipt of VA Form 
21-8940 on August 24, 1995 is not shown.  

With respect to the contention that the RO violated a duty to 
assist by not obtaining a psychiatric evaluation for express 
purpose of determining when the veteran had an ascertainable 
increase in his service-connected psychiatric disability or 
when he became unemployable, the Board first notes that the 
VA examination in May 1995 indicated that the veteran had 
been employed until (apparently about) September 1995 (a 
point in time after the current effective date).  

Moreover, effective dates are not determined by VA examiners, 
physicians, or treating personnel but by the application of 
governing laws and regulations.  Thus, even if it had been 
determined that the veteran had had an ascertainable 
increased in his service-connected psychiatric disorder or 
been unemployed and unemployable since December 1991 (as 
reported in VA Form 21-8940), no formal claim had been filed 
and, thus, such an effective date could not be awarded.  

As to any allegation that VAOPT is an "informal claim" under 
38 C.F.R. §§ 3.155 and 3.157, § 3.155(a) provides that "[a]ny 
communication or action, indicating an intent to apply for [] 
benefits [] from a claimant...may be considered an informal 
claim.  Such informal claim must identify the benefit sought."  
When a veteran simply seeks outpatient treatment and not 
compensation benefits, it is not an informal claim.  Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).  

Accordingly, an effective date prior to receipt of the claim 
on August 24, 1995 for a 70 percent rating for service-
connected psychiatric disability is not warranted.  

As to an effective date prior to August 24, 1995 for a total 
rating, prior to that date the veteran was in receipt of a 20 
percent rating for gouty arthritis and a 30 percent rating 
for service-connected psychiatric disability, for a combined 
evaluation of 40 percent.  It was the award of a 70 percent 
rating for the service-connected psychiatric disability which 
was the predicate for the award of a total rating.  See 38 
C.F.R. § 4.16(a) (1998) (for a total rating there must be at 
least on service-connected disability rated 60 percent or 
more, or at least one rated 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent).  

Prior to August 24, 1995 the veteran did not have a single 
service-connected disability rated at least 60 percent nor a 
single service-connected disorder rated 40 percent with 
additional service-connected disability(ies) to bring the 
combined rating to 70 percent.  Thus, no earlier effective 
date can be awarded for a total rating. 

In sum, there was no violation in the duty to assist by the 
RO in the rating action appealed and there was no formal or 
informal claim nor any ascertainable increase within one year 
prior to receipt of the VA Form 21-8940 on August 24, 1995.  

Accordingly, effective dates prior to August 24, 1995, are 
not warranted for a 70 percent rating for service-connected 
psychiatric disability or for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  

ORDER

An effective date earlier than August 24, 1995, for the award 
of a 70 percent schedular rating for service-connected 
anxiety reaction with depression and for a total rating based 
on individual unemployability is denied.  

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

